UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-40480




                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,


                                  VERSUS


  FERNANDO ALVARADO; IRMA GARCIA; ARGELIA LLANOS; SAVAS URIBE;
                         ALEJANDRO PAZ,


                                                   Defendants-Appellants.



            Appeals from the United States District Court
                  For the Southern District of Texas
                            (M-97-CR-221-2)

                            March 22, 2000

Before DAVIS, CYNTHIA HOLCOMB HALL* and SMITH, Circuit Judges

PER CURIAM:**

     In this appeal from convictions and sentences in a multiple

defendant    drug   trafficking   and      money   laundering   case,   the

Appellants raise a number of issues.***


     *
         Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    ***
      Appellants make the following claims: (1) Fernando Alvarado
claims that the district court miscalculated his base level
sentence by overestimating the amount of drugs involved in the
conspiracy and improperly enhanced his sentence for both possession
     After carefully reviewing the record and considering the

Briefs and arguments of counsel, we are persuaded that none of the

Appellants’ arguments have merit and the district court committed

no reversible error. The judgment of conviction and sentence as to

all defendants is therefore affirmed.

     AFFIRMED.




of firearms and playing an organizational or leadership role in
connection with his drug trafficing offenses; (2) Irma Garcia
claims that insufficient evidence was presented at trial to support
her money laundering convictions, the district court improperly
admitted evidence of an uncharged financial transaction that was
unduly prejudicial to her defense, and her property was wrongly
seized under mandatory criminal forfeiture laws; (3) Angelia Llanos
claims that the district court failed to instruct the jury that her
alleged money laundering transactions must have affected interstate
commerce, that there was insufficient evidence to show that
interstate commerce was adequately affected, and that the federal
money laundering statute at issue is unconstitutional both facially
and as applied; (4) Savas Uribe claims that insufficient evidence
was presented at trial to support his convictions and that the
district court erred in admitting evidence at trial of numerous
firearms recovered in a search of his residence, in enhancing his
sentence for possession of these weapons in connection with his
crimes, and in miscalculating his base level sentence by
overestimating the amount of drugs involved in his offense; and (5)
Alejandro Paz claims that insufficient evidence was presented at
trial to support his convictions.

                                2